Case 2:19-cv-06182-DSF-PLA Document 82-2 Filed 08/18/20 Page 1 of 3 Page ID #:2438




                             Exhibit B
Case 2:19-cv-06182-DSF-PLA Document 82-2 Filed 08/18/20 Page 2 of 3 Page ID #:2439
                                                                                                     7000 S. Broadway
                                                                                                Los Angeles, CA 90003
                                                                                                        213-640-3950
                                                                                                     213-640-3988 fax
                                                                                                         www.lafla.org

Writer’s Direct Line (213) 640-3983                                                        Our File Number XX-XXXXXXX


                                                                                      VIA EMAIL AND U.S. MAIL


                                                         February 26, 2020


Scott Marcus
Gabriel Dermer
Patricia Ursea
Felix Labron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012


         RE:       Garcia v. City of Los Angeles; Case No. 2:19-cv-06182

Dear Counsel,

        As you know, we filed a motion for a preliminary injunction this morning, asking the Court to
enjoin the enforcement of LAMC 56.11(3)(i) and 56.11(10)(d). We had hoped, based on the Court’s
ruling on the City’s motion to dismiss and my discussion with Mr. Dermer on Wednesday, the City
would be willing to discuss a resolution of these issues without further court intervention. But as we
reiterated on Friday, we could not wait much longer to protect our clients’ rights—particularly given
LA Sanitation and LAPD’s continued enforcement of the Bulky Item Provision, which was confirmed
by our clients on Monday and is documented in our motion.

        As we have stated many times, we strongly agree that litigation is not the most effective way to
address the homelessness crisis in this City, and we are under no illusion that litigation could ever
solve this crisis. But the continued enforcement of a plainly unconstitutional ordinance is not the
solution either. And as long as the City continues to rely on unconstitutional tactics, our clients are left
with little recourse, other than to seek the court’s assistance to end it. Put simply, the City’s ongoing
enforcement is causing real harm to unhoused people in our community. We could not wait any longer
to seek court intervention than we already have, while the City considers its options.

        Nonetheless, we filed a noticed motion. The hearing on our motion is scheduled for March 30,
2020, and we remain open to meeting with the City to discuss ways to avoid further litigation. If we
are able to reach a resolution regarding the ongoing enforcement of the bulky item provision without
the need for further court intervention, we are of course willing to take the motion off calendar.


 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989
Case 2:19-cv-06182-DSF-PLA Document 82-2 Filed 08/18/20 Page 3 of 3 Page ID #:2440
Letter to City of Los Angeles
Page 2 of 2


       As Mr. Marcus noted after the hearing on February 10, 2020, you know where to reach us.

Sincerely,




Shayla R. Myers
Legal Aid Foundation of Los Angeles

Catherine Sweetser
Schonbrun Seplow Harris and Hoffman

Benjamin Herbert
Kirkland & Ellis LLP
